Taking
the floor for the first time before this Assembly, it is
my genuine pleasure warmly to congratulate you, Sir,
on your election to the presidency of the General
Assembly at its sixtieth session. Your election was a
personal honour to you and a recognition of the
diplomatic skills that we all acknowledge. It also
enhances the prestigious image of your country. Please
rest assured of the support of the Union of the
Comoros as you complete your exalted mission.
Your predecessor, Mr. Jean Ping, deserves our full
admiration and congratulations on the effectiveness and
devotion with which he led the work of the fifty-ninth
session.
I also wish to reiterate our confidence in
Secretary-General Kofi Annan and above all to express
our gratitude for his tireless commitment to establishing
a more just, peaceful and prosperous world.
Our world faces challenges and threats that
jeopardize our security and prosperity. And yet, we
have also seen unprecedented technological and
scientific development. That disparity highlights the
stark reversal of our human values and of the basic
principles of promoting peace, respect for human
dignity and international solidarity.
Is there any need to list the modern scourges that
have engulfed every region of the world: extremism,
terrorism, ethnic cleansing and others? In addition to
that stark assessment of the state of the world — a
result of the failure of the human conscience — we
have also been struck by natural disasters, including
floods, hurricanes, earthquakes, volcanic eruptions,
tidal waves and, sadly, many others.
To cite just the most recent example, Hurricane
Katrina, which devastated Louisiana, is a striking
illustration of that phenomenon. Through me, the
Government of the Union of the Comoros offers its
deep sympathy to the United States of America
authorities and the entire American people.
Like the victims of natural disasters, the victims
of violence and human injustice have no recourse other
than this Organization, entrusted with the most noble
mission of defending and preserving their dignity. But
the Organization will need a new impetus to spur
international action worthy of the expectations of our
peoples.
We must therefore redefine our vision of world
security. We must keep the human being at the heart of
our considerations and take every parameter of human
security into account. Indeed, there can be no lasting
peace while poverty, disease, despair, war and
oppression persist. In a word, there can be no peace if
we are insecure about our daily lives and the future.
There is an ineluctable link between peace and the
development to which we all aspire. We must therefore
set ourselves a code of good behaviour and create a life
in which the law reigns supreme.
We must reinvigorate and re-energize the United
Nations in order effectively to prepare it to face the
problems of the modern world. At the same time, the
composition of its bodies should be as representative as
possible so as to enshrine and embody its universality
and safeguard the sovereign equality of States,
especially the smallest among them. As the supreme
global institution, the United Nations should also
operate on the basis of rules and norms recognized and
approved by all, which will strengthen its credibility.
Only thus will we will truly be able to solve the
problems of terrorism, addressing them at their roots,
and express our sympathy for and solidarity with those
who have devoted their entire lives to fighting
exclusion and injustice.
At this very moment, I have a deeply considered
thought for all those who have fought for noble causes
throughout the world. The brotherly people of
Palestine offers a perfect illustration thereof. Indeed,
the aspirations of the Palestinian people are those of a
nation reclaiming its dignity and security. In the
interests of all the peoples of the Middle East, the
peace process must continue, because building and
maintaining peace is essential to our world. It is critical
that a Palestinian State be established and allowed to
live in peace, security and stability with the State of
Israel and its other neighbours.
19

My country welcomes Israel’s withdrawal from
the Gaza Strip, a decisive step in the quest for a timely,
just and equitable solution to that long drawn-out
problem. We are convinced that this gesture augurs
well for the region and peoples concerned.
As for Iraq, adequate conditions must be
established to promote genuine progress towards
peace, which will guarantee the stability necessary to
the country’s socio-economic development.
The situation in Asia also deserves the focused
attention of the international community. The stalemate
in the issue of the Chinese province of Taiwan, to cite
just one instance, is not conducive to the promotion of
stability in that part of the world. That is why, in its
concern for the ongoing prevalence of law in
international relations, and in order to guarantee
respect for the national unity of countries, the Union of
the Comoros urges the General Assembly to heed the
legitimate claims of the Government of the People’s
Republic of China over the Chinese province of
Taiwan.
With regard to Africa, we welcome the imminent
settlement of certain crises, including in the Republic
of the Sudan, where current developments are opening
the prospects for effective national reconciliation. The
Government of the Union of the Comoros encourages
the Sudanese parties to persevere along that path.
As to other crises that remain unresolved, we
urge the international community to play a lead role in
finding solutions. Indeed, stability remains a
paramount condition for the success of Africa’s
economic development efforts through the New
Partnership for Africa’s Development and other
regional and international initiatives seeking the same
goal. Likewise, those efforts will remain inconclusive
so long as HIV/AIDS, malaria, drepanocytosis and
other diseases continue to rage in our countries. Other
threats include drought, famine, locust infestations,
extreme poverty and the debt burden stifling the
economies of our countries. We therefore commend the
initiative of convening a summit to assess the
Millennium Development Goals, which should allow
for the adoption of new arrangements for the
achievement of the Goals by 2015.
Environmental problems affect all States and are
a source of genuine concern to us all. Unbridled
pollution, the destruction of the ozone layer,
deforestation, rising sea levels — in a word, the
ceaseless deterioration of the environment — require
us all to heighten our awareness of those global threats.
And yet, while such problems may affect any
number of States, we should recall that some — the
small island developing States in particular — have
specific characteristics that must be taken into
consideration and addressed with greater attention. The
Union of the Comoros itself recently suffered a
volcanic eruption that severely damaged our
environment. Such continuous threats to our countries
call for the timely establishment of mechanisms to
prevent and manage natural disasters.
We welcome regional initiatives, including those
undertaken by the Indian Ocean Commission, to better
manage such situations and we urge the international
community also to provide us with its invaluable
assistance. I take this opportunity to thank the
Government of France, the United Nations
Development Programme, and all other friendly
countries and specialized agencies of the United
Nations that have greatly helped us to grapple with and
manage that disaster.
I spoke earlier of the inequalities prevalent in our
world. They are manifest at many levels, to be sure, but
the socio-economic aspect is the most glaring. Long
marginalized in world decision-making, our countries
of the South continue to suffer the consequences of our
economic fragility. The rules of the game in world
trade exclude us de facto from the playing field.
Moreover, the paucity of new information and
communications technologies in the South is a striking
reminder of the vast abyss in that field between our
countries and those of the North.
Debt continues to burden many countries of the
South, despite the fact that, thanks to a sudden surge of
generosity and, above all, responsibility on the part of
the wealthy countries, some saw their situation
revisited and improved by the cancellation of their
debt. That only highlights the urgency of the need to
assess the economic and financial situation of the
countries of the South in order for them to be
genuinely integrated into the dynamic of globalization.
If the disparities in and slow pace of the
achievement of the Millennium Development Goals in
general are to be redressed, a world partnership is
needed. In that context, special attention must be paid
to the least privileged social strata, including by
20

providing access to financial services through the
promotion of microfinancing and microcredit.
Furthermore, we must address and objectively
analyse the issue of debt. We must prioritize the
cancellation of the public debt of the heavily indebted
poor countries, the least developed countries, and the
low- and medium-income developing countries.
Finally, international action should promote a fair,
regulated, open and non-discriminatory trading system,
notably by facilitating the developing countries’
accession to the World Trade Organization.
The United Nations is an irreplaceable forum. As
the crucible of our warning cries and our hopes for a
better world, it remains the perfect framework for
discussing the world situation and for opening a
window on the situation in each of our countries.
With respect to the Union of the Comoros, I am
pleased to announce from this rostrum that we have
completed our establishment of new institutions, which
are now operational. We thank everyone for their
important contributions to that end. We now have the
two-fold duty to consolidate the valuable achievements
of national reconciliation and to promote our country’s
socio-economic development.
With our development partners, we are therefore
striving to reinvigorate our cooperation and redirect it
towards the well-being of our people. In the same vein,
the achievement of the Millennium Development Goals
is a priority of the Government of the Union of the
Comoros.
Furthermore, my country completed a staff-
monitored programme of the International Monetary
Fund in January 2005 and is working to streamline its
public finances with a view to concluding a Facility for
Poverty Reduction and Growth programme with the
Bretton Woods institutions so as to mobilize the
financial resources necessary to implementing its
development priorities.
In that respect, the Comoros authorities are also
attempting to implement a recommendation from the
international community to convene a donors
conference on our behalf. I therefore have the pleasure
of informing the Assembly that such a meeting, critical
to my country’s economic and social future, will be
held on 8 December in the Republic of Mauritius under
the auspices of the African Union. On behalf of my
country, I call on the international community to help
us to ensure the gathering’s success.
I also take this pleasant opportunity warmly to
thank the Republic of Mauritius for its generous offer
to host that important conference. In particular, we thank
Mauritian Prime Minister Navinchandra Ramgoolam for
his readiness to co-preside the conference.
In the same vein, on behalf of the Government of
the Union of the Comoros, I pay a well-deserved
tribute to the Republic of South Africa for its ongoing
support for the Comoros and for having successfully
coordinated the efforts of the African Union and of
regional countries to achieve national reconciliation in
my country. The people of the Comoros sincerely and
happily welcome the tireless interest of Mr. Thabo
Mbeki, President of the Republic of South Africa, in
the future of our country and his willingness to co-
preside the donors conference.
I cannot conclude without raising here the issue
of the Comorian island of Mayotte. Following a series
of consultations held between French and Comorian
authorities in their common concern to find a solution
that will preserve the friendship and cooperation
between the two countries, safeguard the interests of
both States and satisfy the aspirations of the entire
population of the archipelago, a new process has been
launched. It will promote direct dialogue between the
two parties with a view to finding a solution that
protects everyone’s interests in accordance with the
law.
The Comorian Government has invested a great
deal of hope in the new dynamic. It believes that it can
trust the French Republic to strive for a joint and
honourable resolution of the situation. I therefore take
this opportunity to reaffirm my sincere thanks to all the
friends of the Comoros, who have never failed in their
support, their encouragement and their solidarity with
my country in the quest for a solution to the issue in
line with the law. I also wish to assure them, on behalf
of the Government of the Union of the Comoros, that
they will always be kept up-to-date on developments in
the issue and, whenever necessary, involved in the
process.
Working for peace means fighting all that fuels
extremism and every source of frustration. Working for
peace also means investing all necessary resources in
development, without which humankind has no dignity.
The health of our world depends on our Organization.
21

Let us strive for its renewal, for more peace, for
happiness and for greater human dignity. Let us strive
for equal opportunity for all.